******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       ANGEL ALVARADO v. COMMISSIONER
               OF CORRECTION
                  (AC 38005)
                  Lavine, Sheldon and Mullins, Js.
     Argued September 23—officially released December 13, 2016

   (Appeal from Superior Court, judicial district of
                Tolland, Oliver, J.)
   Angel Alvarado, self-represented, the appellant (peti-
tioner).
  Zenobia G. Graham-Days, assistant attorney general,
with whom, on the brief, was George Jepsen, attorney
general, for the appellee (respondent).
                          Opinion

   PER CURIAM. The petitioner, Angel Alvarado,
appeals following the denial of his petition for certifica-
tion to appeal from the judgment of dismissal of his
petition for a writ of habeas corpus, in which he chal-
lenged his disciplinary designation as a member of a
security risk group by the respondent, the Commis-
sioner of Correction. The habeas court dismissed his
petition for a writ of habeas corpus pursuant to Practice
Book § 23-29 (2) on the ground that it failed to state a
cause of action upon which relief could be granted.
Because a ‘‘petitioner’s classification as a security risk
group member does not implicate a liberty interest’’ that
is ‘‘sufficient to invoke the subject matter jurisdiction of
the habeas court’’; (internal quotation marks omitted)
Rodriguez v. Commissioner of Correction, 159 Conn.
App. 162, 166, 122 A.3d 709 (2015); we conclude that
the habeas court properly dismissed the petition for a
writ of habeas corpus. On this point, jurists of reason
cannot differ. Accordingly, we further conclude that
the habeas court did not err in denying the petitioner’s
petition for certification to appeal. See id.
  The appeal is dismissed.